               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00453-MR

RAMON GIVENS,                   )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
J.C. MOORE, et al.,             )                            ORDER
                                )
               Defendants.      )
_______________________________ )

      THIS MATTER is before the Court on initial review of the

Complaint [Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 8].

I.    BACKGROUND

      Pro se Plaintiff, who is presently incarcerated at the Warren

Correctional Institution, filed this civil rights action pursuant to 42 U.S.C. §

1983 on July 27, 2020.1 Plaintiff names as Defendants: J.D. Moore, a

Charlotte Mecklenburg Police Department (CMPD) police officer; and three

John Doe CMPD officers.

      Plaintiff alleges that, on August 8 or 9, 2017, Defendants used

excessive force while arresting him. Plaintiff alleges that he was “snatched


1Houston v. Lack, 487 U.S. 266 (1988) (establishing the prisoner mailbox rule); see Lewis
v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prisoner mailbox
rule to § 1983 case).


         Case 3:20-cv-00453-MR Document 10 Filed 12/01/20 Page 1 of 4
out of a car,” maced, beaten, and choked by Defendants. [Doc. 1 at 3].

Plaintiff alleges that he sustained neck, back, and spine injuries for which he

was transported to the Carolina Medical Center by paramedics for treatment.

Plaintiff seeks compensatory and punitive damages and a jury trial.

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set




                                         2

          Case 3:20-cv-00453-MR Document 10 Filed 12/01/20 Page 2 of 4
forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       Claims that law enforcement officials used excessive force in the

course of making an arrest are properly analyzed under the Fourth

Amendment’s “objective reasonableness” standard. Graham v. Conner, 490

U.S. 386, 388 (1989); Sigman v. Town of Chapel Hill, 161 F.3d 782, 786 (4th

Cir.1998). “An officer’s evil intentions will not make a Fourth Amendment

violation out of an objectively reasonable use of force; nor will an officer’s

good intentions     make an objectively unreasonable use of force

constitutional.” Graham, 490 U.S. at 397.

       Plaintiff has plausibly alleged that Defendants used objectively

unreasonable force during his arrest and this claim appears to be timely.

Therefore, the Complaint will be permitted to pass initial review.




                                        3

         Case 3:20-cv-00453-MR Document 10 Filed 12/01/20 Page 3 of 4
      IT IS, THEREFORE, ORDERED that Plaintiff’s excessive force claim

passes initial review.

      The Clerk is respectfully directed to mail summons forms to Plaintiff for

Plaintiff to fill out and return for service of process on Defendant Moore and

the three John Doe Defendants. Once the Court receives the summons

forms, the Clerk shall then direct the U.S. Marshal to effectuate service on

Defendants. The Clerk is further instructed to note on the docket when the

forms have been mailed to Plaintiff.

      IT IS SO ORDERED.
                                Signed: December 1, 2020




                                        4

        Case 3:20-cv-00453-MR Document 10 Filed 12/01/20 Page 4 of 4
